Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 03, 2015

The Court of Appeals hereby passes the following order:

A16D0123. WILLIE F. WRIGHT, JR. v. KENYA L. YOUNG et al.

      Willie Wright, Jr., a state prisoner, filed this civil action against defendants
Kenya Young and Danreco Tucker. On October 22, 2015, the trial court denied
Wright’s request for an order that he produced for the trial in this case. Wright then
filed this application for discretionary appeal.1 We lack jurisdiction.
      Because it appears that the case remains pending in the trial court, the order
Wright seeks to appeal is a non-final order which did not resolve all issues in the
case. He therefore was required to follow the procedures for interlocutory review as
set forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471
SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589
(1) (408 SE2d 103) (1991); Gray v. Springs, 224 Ga. App. 427 (481 SE2d 3) (1997).
Where both discretionary and interlocutory application procedures apply, the
applicant must follow the interlocutory appeal procedure and obtain a timely
certificate of immediate review before filing an application. See Scruggs, supra at
588-589 (1).



      1
        Because he was incarcerated when he initiated this action, Wright’s appeal
is controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-1 et seq.
Under OCGA § 42-12-8, “[a]ppeals of all actions filed by prisoners shall be as
provided in Code Section 5-6-35,” the discretionary appeals statute.
      Wright’s failure to follow the proper appellate procedures deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.



                                    Court of Appeals of the State of Georgia
                                                                         12/03/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.